 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:19-MC-00085-WBS-DB
12                   Plaintiff,
                                                          STIPULATION AND ORDER EXTENDING TIME
13                  v.                                    FOR FILING A COMPLAINT FOR FORFEITURE
                                                          AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $30,480.00 IN U.S.                     ALLEGING FORFEITURE
     CURRENCY,
15
                     Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Juan

18 Benito Graham (“Graham”), by and through their respective counsel, as follows:

19           1.      On or about March 19, 2019, claimant Graham filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $30,480.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 1, 2018.

22           2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the
26 administrative forfeiture proceeding.

27           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
29                                                                         Stipulation to Extend Time to File Complaint

30
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was June 14, 2019.

 4            4.      By Stipulation and Order filed June 10, 2019, the parties stipulated to extend to August

 5 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

 6 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8            5.      By Stipulation and Order filed August 14, 2019, the parties stipulated to extend to

 9 October 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12            6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

13 extend to December 13, 2019, the time in which the United States is required to file a civil complaint

14 for forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16            7.      Accordingly, the parties agree that the deadline by which the United States shall be

17 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

18 alleging that the defendant currency is subject to forfeiture shall be extended to December 13, 2019.

19 Dated:          10/4/2019                               MCGREGOR W. SCOTT
                                                           United States Attorney
20

21                                                         /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
22                                                         Assistant U.S. Attorney
23

24
     Dated:        10/4/2019                               /s/ Carlos K. Johnson
25                                                         CARLOS K. JOHNSON
                                                           Attorney for Juan Benito Graham
26                                                         (As authorized via email)
27 ///

28 ///
                                                          2
29                                                                             Stipulation to Extend Time to File Complaint

30
 1   IT IS SO ORDERED.

 2   Dated: October 4, 2019

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                              3
29                                Stipulation to Extend Time to File Complaint

30
